EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Franco Serafini (Reg. No. 52,207) on April 28, 2021.
The application has been amended as follows: 
Amendments to the Specification:
	The paragraph beginning on page 1, line 5, has been amended as follows:
In particular, the invention relates to a machining center 

	The paragraph beginning on page 12, line 19, has been amended as follows:
This aim and these and other objects which will become better apparent hereinafter are achieved by a machining center, in particular a machine tool, according to the present invention 

	On page 18, lines 23-24 have been amended as follows:

Figure 20 is a perspective view of an advanced embodiment of the machining center according to the invention[[.]]; 

Figure 21 schematically depicts features of an embodiment of the machining center; and

Figure 22 schematically depicts features of an embodiment of the machining center. 


	On page 24, the paragraph beginning on line 19 has been amended as follows:	
The motor 71 is preferably an electric motor, and to power it the base structure comprises at least two isolated electric conductors ([[not]] shown schematically in Figure 21).

Amendments to the Claims:
NOTE:  If a claim does not appear herein, it remains as it appeared in the preliminary amendment filed 8/7/2018.
1. (Currently Amended) A reconfigurable machining center (1, 100), comprising: 
a first base structure (2), which extends longitudinally in a first direction (X);
a first movable crossmember (3), which is supported on the base structure (2) so as to be movable with respect to the base structure (2) in the first direction (X) and is provided with a machining head (4), 

a first leadscrew rack (5), integral with the base structure (2) and comprising a first helical circular toothed sector (51), the first leadscrew rack (5) extending along the base structure (2) in a longitudinal direction parallel to the first direction (X) for an entire extension of the base structure in the first direction (X); and 
a first screw (6) rotatably coupled to the first movable crossmember (3) by way of a moving assembly (7), said first screw (6) engaging the first leadscrew rack (5), the screw having a rotation axis parallel to the first direction (X), 
wherein [[a]] the longitudinal extension of the base structure (2) in the first direction is an integer multiple of a pitch of teeth of the first leadscrew rack (5), and 

3. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 1, further comprising that support the first movable cross member (3) on the base structure (2) and enable the first movable cross member to move along the first direction (X), and wherein the supporting elements comprise bearings cooperating with rails. 
4. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 2, wherein support the first movable crossmember (3) on the base structure (2) and enable the first movable crossmember (3) to move along the first direction (X).
5. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 2, wherein the moving assembly (7) , wherein the motor (71) and the transmission shaft (72) are common to the first and to the second screw (6) of the same pair, each of the first and the second screws (6) being coupled to said shaft (72), so that the first and the second screws (6) of the same pair rotate synchronously.
6. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 1, wherein the 
a portion of the 
9. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 2, wherein the helical circular toothed sector (51) of one or both of said first or said second leadscrew rack (5) is defined by a center angle of amplitude comprised between 90o and 300o, so that the first the second leadscrew rack (5) has a function of moving and supporting the first movable crossmember (3) with respect to the base structure (2)
11. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 10, wherein the base structure (2) comprises a first leadscrew rack [[of]] (5’’’) for the workpiece- holding table (10) [[(5"')]], which first leadscrew rack (5’’’) for the workpiece-holding table (10) is integral with the base structure (2)[[,]] and further comprises a first helical circular toothed sector, the first leadscrew rack (5’’’) [[of]] for the workpiece-holding table [[(5"')]] (10) extending along the base structure (2) in a longitudinal direction parallel to the first direction (X) for the entire extension of the base structure in the first direction (X), and wherein the workpiece-holding table (10) comprises a first screw (6’’’) [[of]] for the workpiece-holding table [[(6"')]] (10) rotatably coupled to the workpiece-holding table (10) (6’’’) for the workpiece-holding table [[(6"')]] (10) engaging the corresponding first leadscrew rack (5’’’) for [[of]] the workpiece-holding table [[(5"')]] (10), the first screw (6’’’) for [[of]] the workpiece-holding table [[(6"')]] (10) having a rotation axis parallel to the first direction (X).
(5’’’) for [[of]] the workpiece- holding table [[(5"')]] (10), which second leadscrew rack (5’’’) for the workpiece-holding table (10) is integral with the base structure (2)[[,]] and further comprises a second helical circular toothed sector, the second leadscrew rack (5’’’) for [[of]] the workpiece-holding table [[(5"')]] (10) extending along the base structure (2) in a longitudinal direction parallel to the first direction (X) for the entire extension of the base structure in the first direction (X), and wherein the workpiece- holding table (10) comprises a second screw (6’’’) for [[of]] the workpiece-holding table [[(6"')]] (10) rotatably coupled to the workpiece-holding table (10) (6’’’) for the workpiece-holding table [[(6"')]] (10) engaging with the second leadscrew rack (5’’’) for [[of]] the workpiece-holding table [[(5"')]] (10), the second screw (6’’’) for [[of]] the workpiece-holding table [[(6"')]] (10) having a rotation axis parallel to the first direction (X).
13. (Currently Amended) The reconfigurable machining center (1, 100) according to claim [[1]] 2, further comprising an additional base structure (2') that extends longitudinally in the first direction (X), further comprising one or both of a first or a second leadscrew rack (5) of the additional base structure, which are integral with the additional base structure (2') and identical to the first or second leadscrew rack (5) of the first base structure (2), wherein the first or the second leadscrew rack (5) of the additional base structure extend along the additional base structure (2') in a longitudinal extension parallel to the first direction (X) for the entire extension of the additional base structure in the first direction (X), wherein the longitudinal extension of the additional base structure (2') in the first direction is a multiple of the pitch of teeth of the leadscrew racks (5) of the additional base structure, and wherein, when the first base structure (2) first base structure (2), so as to enable a modular coupling of a plurality of base structures (2, 2') all extending in the first direction (X).
15. (Currently Amended) The reconfigurable machining center (1, 100) according to claim 1, further comprising an electromagnetic source for providing an electric power supply of a motor 
16. (Currently Amended) The reconfigurable machining center (100) according to claim 1, further comprising: 
a second base structure (200) that extends longitudinally in a direction (X') parallel to the first direction (X) of the first base structure (2); and
a second leadscrew rack (500), integral with the second base structure (200)and comprising a second helical circular toothed sector, the second leadscrew rack (500) extending along the second base structure (200) in a longitudinal direction parallel to the first direction (X) for the entire extension of the second base structure (200) in the [[the]] direction (X') parallel to the first direction (X), 
wherein: 
a pitch of teeth of the second leadscrew rack (500) of the second base structure (200) is identical to the pitch of the teeth of the first leadscrew rack (5) of the first base structure (2), and 
the longitudinal extension of the second base structure (200) in the direction (X') parallel to the first direction (X) is an integer multiple of the pitch of the teeth of the second leadscrew (500) rack 
the reconfigurable machining center (100) further comprising at least one distribution base structure (201) that is adapted to move with respect to the first base structure (2) in a distribution direction (Ydist), perpendicular to the first direction (X), 
wherein said distribution base structure (201) extends longitudinally in a direction parallel to the first direction (X) of the first base structure (2), said distribution base structure (201) comprising a distribution leadscrew rack (501) integral with the distribution base structure (201), 
the distribution leadscrew rack (501) further comprising a selectively coupled without discontinuities in a helical thread alternatively to the first leadscrew rack (5) of the first base structure (2) or to the second leadscrew rack (500) of the second of at least said first movable crossmember (3) between the first base structure (2) and the second base structure (200).
Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
to add a new Figure, Figure 21, in the form of a box containing the text “Base Structure Containing At Least Two Electrical Conductors, and Moving Assembly Comprising Sliding Contacts”, as shown below:




[AltContent: textbox (Base Structure Containing At Least Two Electrical Conductors, and Moving Assembly Comprising Sliding Contacts)]

				Fig. 21

to add a new Figure, Figure 22, in the form of a box containing the text “Electromagnetic Source for Providing an Electric Power Supply of a Motor Present on the First Movable Crossmember By Way of an Electromagnetic Field”, as shown below:

[AltContent: textbox (Electromagnetic Source for Providing an Electric Power Supply of a Motor Present on the First Movable Crossmember By Way of an Electromagnetic Field)]



				Fig. 22

In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is first directed to GB 1456023 A (hereinafter, GB ‘023), which teaches a machining center (see page 1, lines 9-14) having a machine frame 2 (Figure 1) to which a series of rack members 1 are secured (via threaded screws passing through counterbored openings 5 in the rack members 1; see Figures 1-2 and page 2, lines 35-45, for example).  The rack members 1 each have a semi-cylindrical channel with semi-circular helical grooves (see Figure 2 and page 2, lines 114-130 and page 3, lines 1-10, for example, particularly page 2, line 121 through page 3, 
Relating this to the presently-claimed invention, GB ‘023 teaches a machining center that is “reconfigurable”, such as by unscrewing the threaded screws located in the counterbored openings 5 and removing one or more of the members 1, for example.  The machining center includes a first base structure, such as, for example, machine frame 2, or alternatively, such as one of the rack members 1.  Both 2 and 1 extend longitudinally in a first direction (perpendicular to Figure 1, which is the longitudinal direction of each element 1 in Figure 2, which is the left/right horizontal direction re Figure 3).  
GB ‘023 further teaches a first movable crossmember 19 that is supported on the base structure 2 or 1 so as to be movable with respect to the base structure 2 or 1 in the aforedescribed first direction (perpendicular to Figure 1, which is the longitudinal direction of each element 1 in Figure 2, which is the left/right horizontal direction re Figure 3), by rotating screw 7 so as to cause 19 to move linearly along the length of 1 as described above.  
While GB ‘023 does not explicitly teach that crossmember 19, specifically, is provided with a machining head, GB ‘023 does teach that crossmember 19 is a carriage of a machine tool such as a milling machine, a lathe, a grinder or other tool (page 1, lines 9-14), and further teaches 
Regarding the claimed “first leadscrew rack” that is “integral with the base structure” and comprises “a first helical circular toothed sector”, it is noted that the semi-circular helical grooves that are provided in the semi-cylindrical channel of the rack member 1 constitute(s) the claimed “first leadscrew rack” that is/are “integral with” the base structure 1 or 2 (integral with 1 in that it is part of 1; “integral with” 2 in that it is fixedly fastened to 2 via threaded screws passing through openings 5 as described previously).  See Figures 2-3, as well as at least page 2, line 114 through col. 3, line 10.  
Additionally, a first screw 7 is rotatably coupled to the movable crossmember 19 by way of a moving assembly (see 22, 12, 6, 16, 21, for example, in Figure 3; see also page 2, lines 46-60 and 76-109).  The first screw 7 engages (at least via balls 8) the first leadscrew rack (the semi-cylindrical channel of 1), the screw having a rotation axis (shown in Figure 3 extending in the horizontal left/right direction through the center of 7) parallel to the aforedescribed first direction.  See Figure 3 and col. 2, lines 46-60, 76-109, 114-130, and col. 3, lines 1-10, for example.  
For the interpretation of the reference in which element 1 constitutes the “base structure”, the first leadscrew rack (the semi-circular helical grooves in 1) extend along the base structure 1 in a longitudinal direction parallel to the first direction for “an entire extension of the base structure” 1 in the first direction.  See Figures 2 and 3, for example.  
However, for the interpretation of the reference in which element 2 constitutes the claimed “base structure”, there is no teaching of the semi-circular helical grooves in 1 extending 
Furthermore, for the interpretation of the reference in which element 1 constitutes the “base structure”, GB’ 023 does not teach that the longitudinal extension of the base structure 1 in the first direction is an integer multiple of a pitch of teeth of the first leadscrew rack (the semi-circular helical groove in 1).  In particular, it is noted that the serial arrangement of multiple elements 1 is shown in Figure 2, and GB ‘023 explicitly teaches that the serially-arranged elements 1 are spaced by an appropriate space “e” so as to enable the accurate positioning of the rack members 1 relative to one another to enable a correct pitch spacing of the helical ball receiving grooves of two adjacent rack members 1 to be guaranteed (see page 2, lines 61-75 and Figure 2).  However, such a teaching re the a space “e” (that is necessary in order to achieve the correct pitch spacing, i.e., to assure continuity of the helix so that 7 and 19 can be driven therealong) is not a teaching that the longitudinal direction of 1 in the longitudinal direction thereof is an integer multiple of the pitch of the helix, nor is such inherent.  
Furthermore, for the alternative interpretation of the reference in which element 2 constitutes the “base structure”, GB’ 023 does not teach that the longitudinal extension of the base structure 2 in the first direction is an integer multiple of a pitch of teeth of the first leadscrew rack (the semi-circular helical groove in 1).
Furthermore, GB ‘023 does not teach that the base structure (either 1 or 2) further comprises “coupling elements” that “are adapted to couple the base structure” (either 1 or 2) to one or both of a following or preceding adjacent base structure (either 1 or 2) along the aforedescribed first direction.
claim 1, and thus, for at least the foregoing reasoning, GB ‘023 does not render obvious the present invention as set forth in independent claim 1.
U.S. Pat. No. 3,752,596 to Weyand et al. and EP 92331 provide teachings similar to those of GB ‘023.  However, neither Weyand et al. nor EP 92331 overcome the deficiencies of GB ‘023, because neither Weyand et al. nor EP 92331 teach that “wherein the longitudinal extension of the base structure (2) in the first direction is an integer multiple of a pitch of teeth of the first leadscrew rack (5)” as set forth in independent claim 1, and neither Weyand et al. nor EP 92331 teach “wherein the base structure (2) further comprises coupling elements (8) that are adapted to couple the base structure (2) to one or both of a following or preceding adjacent base structure (2’), along the first direction (X)”, as set forth in independent claim 1.  See particularly Figures 1 and 5 of Weyand et al., and particularly Figures 1-2 of EP 92331.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (IDS).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, it is noted that page 5, line 15, of the specification mentioned U.S. Pat. No. 6,920,973, which was not cited on any IDS.  That said, U.S. Pat. No. 6,920,973 is being made of record on the PTO-892 accompanying this Office Action.  However, it is noted that the present specification makes mention (see, for example, pages 2-11) of several studies, pieces of literature, research projects, papers, and/or other patent documents (without reciting any particular patent document number), which do not appear to be cited on any IDS.  Unless any of these references happened to have been cited on the accompanying PTO-892, they have not been considered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
May 4, 2021